Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 01/18/2021.

Objection of Claims 8 and 11, and specification
Applicant has amended the claims and the specification as suggested by examiner and the claim objection and the specification objection are withdrawn. However, please see the new claim objection for claim 8.

Rejection of Claims 1, 10, 19, and 8 under 35 U.S.C. 112 
Applicant’s Arguments:
Applicant amends the claims to recite receiving from a user an email message which uses SMTP. Applicant further cites ¶ [0031] for support.
Applicant cites Fig.1 and argues support for claim 8.
Examiner’s Response:
Since the amended claims recite user input in SMTP (Fig.8), rather than a server generating an email in SMTP (Fig.7), the written description issue for SMTP is resolved and therefore the 112a rejection regarding SMTP is withdrawn. However, claim 21 still renders 112a issue. Because the specification only discloses a species/narrower embodiment (HTTP and SMTP) but claim 21 is directed to a genus/broader embodiment (two different protocols).
Applicant's arguments with respect to claim 8 have been fully considered but they are not persuasive. However, claim 8 has been amended to delete the limitations that rendered 112a written description issue, and thus the 112a rejection for claim 8 is withdrawn.


Rejection of Claims 1, 10, and 19 under 35 U.S.C. 103 
Applicant’s Arguments:
For claim 1, Applicant argues that there is no teaching or suggestion that the natural language input, itself, can be sent via email to the server which performs natural language processing to map the input to an action.
For claim 10, Applicant argues that the prior art of record does not teach the amended claim limitations.
For claim 19, Applicant argues that the prior art of record does not teach the newly added limitation regarding JSON.
Examiner’s Response:
For claim 1, the primary reference SCHNITMAN already teaches processing a user input to an email on a server system to perform an action. SCHNITMAN just does not teach that the user input being a natural language user input. Then MILLMORE teaches a natural language user input to an email to perform an action. Therefore the combination would suggest obvious to one of ordinary skill in the art to process a natural language user input to an email on a server system to perform an action. Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	For claim 10, a new reference PANCHADSARAM (US 2012/0131474 A1) is introduced to teach the newly added limitations regarding conversation thread. Please see the complete Graham v. Deere analysis in the 103 rejection.
	For claim 19, a new reference SHUVAEV (US 2017/0223128 A1) is introduced to teach the newly added limitations regarding attribute value pair in JSON. Please see the complete Graham v. Deere analysis in the 103 rejection. In addition, please see the 112a rejection for the attribute value pair. 
	For a record of prosecution, another six references are also identified and included in Form 892. 
	ROKA (US 2012/0088527 A1) and Duarte (US 20100167766 A1) teach a conversation thread.
Williams (US 2017/0236512 A1), BEHI (US 2015/0081277 A1), POLANYI (US 2009/0077069 A1) and BOUSSARD (US 2010/0086110 A1) teach a server processing a natural language user input. 
	
 DETAILED ACTION
Priority
A certified copy of a foreign application (IN) 201641021722 of a U.S. non-provisional application 15/343,236 is reviewed. The U.S. non-provisional application 15/343,236 (PG Pub. No. 2017/0371532A1, PANCHAPAKESAN) has full support in the foreign application and thus the foreign filing date 06/24/2016 is relied for citations as a reference. 

Claim Objections
Claim 8 is objected to because of the following informalities: claim 8 recites “wherein email message is received”, which should be “wherein the email message is received”, because claim 1 already recites “an email message”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites “attribute value pairs”. Then Applicant asserts this limitation is regarding JSON. However, the specification only recites JSON and there is written description for “attribute value pairs”. The dependent claims fail to cure the deficiency and thus are rejection for the same reason.
Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites "wherein the email message is received using an email transfer protocol that is different than the data transfer protocol". The specification only discloses a species/narrower embodiment (HTTP and SMTP) but the claims are directed to a genus/broader embodiment (two different protocols). Therefore the underlined claim limitations render written description issue. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over SCHNITMAN (US 2014/0337441 A1), in view of PANCHAPAKESAN (US 2017/0371532 A1), and further in view of MILLMORE (US 2013/0103391 A1), hereinafter SCHNITMAN-PANCHAPAKESAN-MILLMORE.
Per claim 1, SCHNITMAN teaches “A computing system, comprising: at least one processor; and memory storing instructions executable by the at least one processor, wherein the instructions, when executed, configure the server computing system to: (Fig.2 server system, Claim 1, ¶ [0061], ¶ [0023], one or more storage devices storing instructions that, when executed by the one or more processing devices, cause the one or more processing devices; as one or more programs running on one or more processors; displaying annotated email that can be quickly processed begins by receiving email on a server) transmit a marked up notification, corresponding to a service, to a client device using a data transfer protocol, wherein the marked up notification is marked up according to a predefined schema; (¶ [0025], ¶ [0026-0027], an email sender may want to send an email that is an invitation to a party as shown in FIG. 7. The party invitation may require an RSVP from the recipient and the RSVP choices may be: yes, no, or maybe. In order for an email system to recognize the email as an invitation that requires an RSVP with three possible responses, the email sender may choose to include a mechanism such as structured data, markup, or metadata (referred to as structured data) that allows the sender to designate actionable items and possible responses within the email; An email sender can use a structured data schema, such as a schema provided by Schema.org, to designate certain information about the email including the type of annotation that should be associated with the email…Schemas may be created for several types of emails) … receive, from the client device, an email message that identifies the service as a recipient, and has a … portion that includes the … user input provided by the user … (Fig.5-9 and ¶ [0034-0036], in order to distinguish or identify interactive emails, annotations and optional additional enhancement information may be displayed using a visual representation in the email listing as shown in FIG. 5. Although FIG. 5 shows an inbox view… An exemplary embodiment displays annotations and optional additional enhancement information which are associated with a particular email in an email listing or conversation view, allowing the email recipient to act upon an email's annotations without opening the email as illustrated in FIG. 6. In the display of FIG. 6, the user does not have to open any of the four annotated emails (602, 604, 607, 608) in order to respond to the actions… as shown in FIG. 7, the visual representation may be a rich interactive widget that includes code which allows a recipient to respond to annotations by opening a widget using a mechanism provided in an email listing view or conversation view, such as by clicking on RSVP in-line in FIG. 5. An interactive widget may be a pop-up window, a div, an i-frame, or some other element that allows enhanced content and relevant information to perform actions to be displayed to a user…an interactive widget may allow a user to respond to the actionable annotations and respond to an email without leaving the email system to complete the action as shown in FIGS. 8 and 9. Responding to an email may entail sending a response to a third-party service or another information source external to the email system) [Comment: as shown in Fig.5-9, performing the corresponding actions in services (check in, RSVP, track package, etc.) are based on a user input on the actionable emails (e.g. clicking buttons, selecting a drop-down menu, etc.).] using a …processor to generate …understanding of the … portion, wherein the …understanding is mapped to an action to perform in the service and interact with a service endpoint associated with the service to perform the action” (¶ [0037-0041], Actions and updates may be committed synchronously or asynchronously within the email system first and then delivered to third-party services (216) in the background asynchronously or synchronously by the publisher service (214). An exemplary email system may send responses from a recipient to third-party services that sent the emails associated with the responses…Outbound requests may be made to third-party services (216) to commit changes to actions made in the email system… begins with receiving a recipient response to an annotated email that should be sent to the external source (1201)…the publisher service (214) may send the RSVP “yes” response to the third-party service (216) that sent the email invite using sending instructions provided in the structured data…When the publisher service has been notified of the responses, the service (214) may then attempt to send the response to the appropriate third-party service…there may be a mechanism such as a button and the publisher service will send an email on behalf of the user…the email system may display a “refill prescription” button to the user. When the user hits the reply button, the email system may save the response in persistent storage (204) and send the response to the publisher service (214). The publisher service (214) may then use SMTP instead of HTTP request to send a reply email to the pharmacy on behalf of the user). 
Although SCHNITMAN discloses parsing and rendering a marked up notification from a service to generate an actionable email with a user input mechanism (buttons, a drop-down menu, etc.) to receive a user input (clicking the buttons, selecting the drop-down menu, etc.) to perform actions with the service (e.g. “Check in”, “RSVP”, “Confirm”, “TRACK package”, “YES, NO, MAYBE”, “Click to Change RSVP”, “refill a prescription”, etc. as shown in Fig.5-9), however SCHNITMAN does not teach that the user input mechanism in the actionable email being natural language input mechanism (e.g. a text box) to receive a natural language user input mechanism (e.g. typing words/sentences into the text box). Therefore SCHNITMAN does not teach that the notification “represents rendering information configured to render a text box on the client device, the text box configured to receive a natural language user input”.
In analogous teaching of actionable emails for services, PANCHAPAKESAN discloses actionable emails in an email box with input mechanisms to perform actions with third-party services within the actionable emails without navigating away from the actionable emails (Fig.1A, 1B, ¶ [0012-0013], ¶ [0017-0018]. FIG. 1A illustrates an example of a mailbox view generated by an email client 109…In the example of FIG. 1A, the email client 109 can identify emails that are generated by or associated with a third-party service. In the example of FIG. 1A, emails 111, 113, and 115 are identified by the email client 109 as being associated with respective third-party services. Accordingly, the email client 109 can render an icon 117, 119, and 121 that indicates to a user that the emails 111, 113, and 115 are associated with third-party services and that one or more actions can be taken by the email client 109 in the respective third-party services on behalf of the user; In the example of FIG. 1B, the email client 109 can display an additional icon 127 when the email message 115is swiped to a side. This icon 127 can indicate to the user that the email client 109 can perform the one more actions on behalf of the user within the third-party service. The email client 109 can perform the action by communicating with a network-accessible API provided by the third-party service….The layout can include a user interface element, such as a button, that, when activated by the user, can cause an action to be performed within the third-party service by the email client 109) wherein the input mechanisms comprise a natural language input mechanism (a text box) to receive a natural language user input (Fig.1C, 1D, 1E, ¶ [0010-0011], ¶ [0017], ¶ [0021-0022] and ¶ [0068], a billing service can generate emails for bills that must be approved, denied, delegated, etc. An email notification about a particular bill can be sent to a user… allow a user to approve the bill for payment, deny payment, or perform any other action that is provided by the billing service…the email client can perform an action with respect to a bug in the cloud-based bug repository on behalf of the user. The email client can perform an action in the billing service on behalf of the user with respect to a bill in the billing service; In the example of FIG. 1B, the email client 109 can display an additional icon 127 when the email message 115 is swiped to a side. This icon 127 can indicate to the user that the email client 109 can perform the one more actions on behalf of the user within the third-party service; Continuing the example of FIG. 1C, reference is now made to FIG. 1D. In the example of FIG. 1D, a user has selected one of the actions within the window 131 of FIG. 1C. In this example, the selected action requires additional data entry or input from the user…FIG. 1E presents an alternative scenario. In the example of FIG. 1E, the user has selected a different action in the window 131 of FIG. 1C; the user of the client device 206 selects a particular menu option within the email client 109 using an input device…keyboard). [Comment: As shown in Fig. 1C, 1D and 1E, a user can select any of the natural language input portions “delegate to”, “review”, “comment”, etc. where the user can have a natural language input “Email: mark@company.site” “please review the line items” in 133 and 109 to interact with a service such as a loud-based bug service, a billing service, etc.]
Thus, given the teaching of PANCHAPAKESAN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of generating a natural language input mechanism to receive a natural language user input in an actionable email to perform an action at a service of PANCHAPAKESAN into parsing and rendering a marked-up notification to generate a input mechanism to receive a user input in an actionable email to perform an action at a service of SCHNITMAN, such that a marked-up notification would be parsed and rendered to generate a natural language input mechanism to receive a natural language user input in an actionable email to perform an action at a service. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of user input mechanism to receive a user input (natural language) as taught by PANCHAPAKESAN into another known method parsing and rendering a marked-up notification to generate a input mechanism to receive a user input in an actionable email to perform an action at a service as taught by SCHNITMAN to yield predictable and reasonably successful results of parsing and rendering a marked-up notification to generate a natural language input mechanism to receive a natural language user input in an actionable email to perform an action at a service, especially given that PANCHAPAKESAN and SCHNITMAN are in the same field of endeavor of user inputs in actionable emails to perform actions with services (KSR MPEP 2143).
Although PANCHAPAKESAN discloses a natural language user input (“Delegate to: Email: mark@company.site” in Fig.1D, “Comment: please review the line items” in Fig.1E), however PANCHAPAKESAN does not explicitly disclose that performing an action with a service based on analyzing the semantic/linguistic of the natural language user input. Therefore SCHNITMAN modified by PANCHAPAKESAN (hereinafter SCHNITMAN-PANCHAPAKESAN) does not teach “using a natural language processor to generate at least one of a semantic or linguistic understanding of the natural language portion, wherein the semantic or linguistic understanding is mapped to an action to perform in the service”.
In analogous teaching of performing actions via emails, MILLMORE teaches performing an action with a service based on analyzing natural-language user inputs (Fig.1, 5-6, 8-9, ¶ [0038], ¶ [0047], ¶ [0067], ¶ [0098-0099], ¶ [0052], Natural Language Processor (NLP) 30; a user provides natural language input to one of the input modules 18-22…Resulting text is then input to the controller 24. The controller 24 then employs the NLP 30 to parse the text into different portions, including nouns and verbs. The parsed nouns and verbs may be employed by the NLP 30 to determine certain attributes about the natural language input. Initial attributes may include indications as to whether the natural language input represents a request to implement a query to retrieve content; whether the input represents a request to implement another action, such as launching an ERP action; The command may involve, for example, triggering an ERP action or process, such a running a query and retrieving data, activating a server-side application to trigger display of analytics or other visualizations, initiating an employee hiring or firing process, booking a vacation, placing an order, updating records or contacts, triggering display or updating of a calendar, and so on; The text request is categorized as an “Action” of type “Book Vacation” and includes a “Date” attribute of type “Next Week” 176. The category and attribute information 176 is then forwarded to a Web service that handles actions and processes for booking a vacation 178…finishes running the Web service, which returns a response 182; a wealth of information in the ERP system 14 can be used to produce a very accurate guess or estimate as to the meaning and intent behind natural language input, even when the input includes misspelled or incomplete information), wherein the analyzing is based on generating a semantic/linguistic understanding of the natural language user inputs (Fig.1, 5-6, 8-9, ¶ [0038], ¶ [0047], ¶ [0067], ¶ [0098-0099], ¶ [0052], Natural Language Processor (NLP) 30; a user provides natural language input to one of the input modules 18-22…Resulting text is then input to the controller 24. The controller 24 then employs the NLP 30 to parse the text into different portions, including nouns and verbs. The parsed nouns and verbs may be employed by the NLP 30 to determine certain attributes about the natural language input. Initial attributes may include indications as to whether the natural language input represents a request to implement a query to retrieve content; whether the input represents a request to implement another action, such as launching an ERP action; The command may involve, for example, triggering an ERP action or process, such a running a query and retrieving data, activating a server-side application to trigger display of analytics or other visualizations, initiating an employee hiring or firing process, booking a vacation, placing an order, updating records or contacts, triggering display or updating of a calendar, and so on; The text request is categorized as an “Action” of type “Book Vacation” and includes a “Date” attribute of type “Next Week” 176. The category and attribute information 176 is then forwarded to a Web service that handles actions and processes for booking a vacation 178…finishes running the Web service, which returns a response 182; a wealth of information in the ERP system 14 can be used to produce a very accurate guess or estimate as to the meaning and intent behind natural language input, even when the input includes misspelled or incomplete information), wherein the natural-language user input can be performed via an email user interface, namely sending an email with the natural-language user input (¶ [0012], ¶ [0091-0094], A second user option enables accepting natural language input via an email message; FIG. 5 is a diagram illustrating a fourth example user interface display screen 110, which illustrates a fourth example user interaction involving use of an email client to interact with an ERP system…an example software keypad 114 for entering text 112, i.e., natural language input… the user effectively inputs the text 112 as natural language input to the associated NLP system. The example natural language input 112 asks “Where is Mark?” The recipient system then implements appropriate ERP action(s) and then responds to the email accordingly…FIG. 6 is a diagram illustrating a fifth example user interface display screen 120, which illustrates example results 122 returned in response to the natural language input query 112 provided via the email client interface 110 of FIG. 5. The example results 122 include an address and map showing a location associated with Mark Jones).
Thus, given the teaching of MILLMORE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of sending an email with a natural language user input to perform an action with service of MILLMORE into a server system performing an action with a service based on a user input on an actionable email in an email user interface of SCHNITMAN modified by PANCHAPAKESAN (hereinafter SCHNITMAN-PANCHAPAKESAN), such that an action with a service would be performed by a server system based on a natural-language user input on an actionable email in an email user interface. One of ordinary skill in the art would have been motivated to do so because MILLMORE recognizes that it would have been advantageous to use natural language to perform complex functions (¶ [0005-0006], Conventionally, lack of effective mechanisms for translating spoken or typed language into software commands has inhibited more widespread use of natural language processing systems. Accordingly, existing natural language processing systems are often limited to enabling user interaction with relatively small feature sets. However, substantially limiting user access to functions and data in an ERP system can be problematic, as users often demand use of large feature sets that often accompany ERP systems. Effective mechanisms for isolating particular functions and data from a complex set of ERP functions and data for use in natural language processing applications have been slow to develop). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a server system performing an action based on a natural-language user input as taught by MILLMORE into another known method of performing an action based on a user input on an actionable email as taught by SCHNITMAN-PANCHAPAKESAN to yield predictable and reasonably successful results of a server system performing an action based on a natural-language user input on an actionable email, especially given that MILLMORE and SCHNITMAN are in the same field of endeavor of performing an action with a service via an email user interface (KSR MPEP 2143).

Per claim 3, SCHNITMAN further teaches “wherein the instructions configure the server computing system to: receive, from a service, a response to the action; and communicate the response to the client device” (Fig.8 and ¶ [0042], After sending a response, the publisher service (214) may write back the response status from the third-party service to the entry in persistent storage (204) corresponding to the corresponding email. When the email client fetches mail from persistent storage (204), the client may receive the new response from the third-party service (216). This response can be shown to the user in the email system display. Once the third-party service notifies the email system that the service has received the action, the email system may change the display for the user to indicate that action has been taken. For example, an email may have a check mark next to it. Additionally, when a response has been send to the third-party service, but the email system has not yet received a response, a user may see a notification that the response has been sent to the third-party service. A notification may be in the form of a notification bar indicating progress, for example). In addition, MILLMORE also further teaches this as well (Fig. 6, 8-9, ¶ [0098-0099], ¶ [0094],The text request is categorized as an “Action” of type “Book Vacation” and includes a “Date” attribute of type “Next Week” 176. The category and attribute information 176 is then forwarded to a Web service that handles actions and processes for booking a vacation 178…finishes running the Web service, which returns a response 182; FIG. 6 is a diagram illustrating a fifth example user interface display screen 120, which illustrates example results 122 returned in response to the natural language input query 112 provided via the email client interface 110 of FIG. 5. The example results 122 include an address and map showing a location associated with Mark Jones). [Comment: the combination and motivation is the same as that of claim 1.]

Per claim 4, SCHNITMAN further teaches “wherein the instructions configure the server computing system to interact with an endpoint corresponding to the service, providing the endpoint with the … portion/user input of the email message (¶ [0038] and ¶ [0027], As illustrated in FIG. 12, an exemplary method sending annotation responses to an external information source, such as a third-party service, begins with receiving a recipient response to an annotated email that should be sent to the external source (1201). The publisher service then acquires the complete original email associated with the annotated email to retrieve sending instructions…the publisher service (214) may send the RSVP “yes” response… the email system may display a “refill prescription” button to the user. When the user hits the reply button, the email system may save the response in persistent storage (204) and send the response to the publisher service (214); a pharmacy could use a SaveAction to create a “Refill prescription” button action…in FIG. 7. The structured data type is designated as an event with a name of “Molly's 4th Birthday.” The event is described as “Molly's 4th Birthday”…) that identifies the service as a recipient” (Fig.8-9, “From: Invite S” and ¶ [0038], An exemplary email system may send responses from a recipient to third-party services that sent the emails associated with the responses. A publisher service (214) centralizes outbound communications with third-party services (216). Outbound requests may be made to third-party services (216) to commit changes to actions made in the email system). In addition, MILLMORE further teaches “the natural language portion” that includes “the natural language user input” (Fig.1, 5, 8-9, ¶ [0038], ¶ [0047], ¶ [0012], ¶ [0091-0094], Natural Language Processor (NLP) 30; a user provides natural language input to one of the input modules 18-22…Resulting text is then input to the controller 24. The controller 24 then employs the NLP 30 to parse the text into different portions, including nouns and verbs. The parsed nouns and verbs may be employed by the NLP 30 to determine certain attributes about the natural language input. Initial attributes may include indications as to whether the natural language input represents a request to implement a query to retrieve content; whether the input represents a request to implement another action, such as launching an ERP action; A second user option enables accepting natural language input via an email message; FIG. 5 is a diagram illustrating a fourth example user interface display screen 110, which illustrates a fourth example user interaction involving use of an email client to interact with an ERP system…an example software keypad 114 for entering text 112, i.e., natural language input… the user effectively inputs the text 112 as natural language input to the associated NLP system. The example natural language input 112 asks “Where is Mark?”…). [Comment: the combination and motivation is the same as that of claim 1.]

Per claim 5, SCHNITMAN further teaches “wherein the email message comprises a reply to the marked up notification” (¶ [0037-0041], An exemplary email system may send responses from a recipient to third-party services that sent the emails associated with the responses…Outbound requests may be made to third-party services (216) to commit changes to actions made in the email system… begins with receiving a recipient response to an annotated email that should be sent to the external source (1201)…the publisher service (214) may send the RSVP “yes” response to the third-party service (216) that sent the email invite using sending instructions provided in the structured data…When the publisher service has been notified of the responses, the service (214) may then attempt to send the response to the appropriate third-party service…there may be a mechanism such as a button and the publisher service will send an email on behalf of the user…the email system may display a “refill prescription” button to the user. When the user hits the reply button, the email system may save the response in persistent storage (204) and send the response to the publisher service (214). The publisher service (214) may then use SMTP instead of HTTP request to send a reply email to the pharmacy on behalf of the user). 

Per claim 6, SCHNITMAN further teaches “wherein the email message comprises a reply message generated in response to the user entering the ….user input” (Fig. 7-9, ¶ [0041] and ¶ [0036], the email system may display a “refill prescription” button to the user. When the user hits the reply button, the email system may save the response in persistent storage (204) and send the response to the publisher service (214). The publisher service (214) may then use SMTP instead of HTTP request to send a reply email to the pharmacy on behalf of the user; as shown in FIG. 7, the visual representation may be a rich interactive widget that includes code which allows a recipient to respond to annotations by opening a widget using a mechanism provided in an email listing view or conversation view, such as by clicking on RSVP in-line in FIG. 5) (Fig.8 and ¶ [0042], After sending a response, the publisher service (214) may write back the response status from the third-party service to the entry in persistent storage (204) corresponding to the corresponding email. When the email client fetches mail from persistent storage (204), the client may receive the new response from the third-party service (216). This response can be shown to the user in the email system display. Once the third-party service notifies the email system that the service has received the action, the email system may change the display for the user to indicate that action has been taken. For example, an email may have a check mark next to it. Additionally, when a response has been send to the third-party service, but the email system has not yet received a response, a user may see a notification that the response has been sent to the third-party service. A notification may be in the form of a notification bar indicating progress, for example). In addition, MILLMORE further teaches “natural language input mechanism” and “natural language user input” (Fig.1, 5, 8-9, ¶ [0038], ¶ [0047], ¶ [0012], ¶ [0091-0094], Natural Language Processor (NLP) 30; a user provides natural language input to one of the input modules 18-22…Resulting text is then input to the controller 24. The controller 24 then employs the NLP 30 to parse the text into different portions, including nouns and verbs. The parsed nouns and verbs may be employed by the NLP 30 to determine certain attributes about the natural language input. Initial attributes may include indications as to whether the natural language input represents a request to implement a query to retrieve content; whether the input represents a request to implement another action, such as launching an ERP action; A second user option enables accepting natural language input via an email message; FIG. 5 is a diagram illustrating a fourth example user interface display screen 110, which illustrates a fourth example user interaction involving use of an email client to interact with an ERP system…an example software keypad 114 for entering text 112, i.e., natural language input… the user effectively inputs the text 112 as natural language input to the associated NLP system. The example natural language input 112 asks “Where is Mark?”…). [Comment: the combination and motivation is the same as that of claim 1.]

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over SCHNITMAN-PANCHAPAKESAN-MILLMORE, in view of PATHER (US 7,509,304 B1), hereinafter SCHNITMAN-PANCHAPAKESAN-MILLMORE-PATHER.
Per claim 7, SCHNITMAN-PANCHAPAKESAN-MILLMORE does not teach “wherein the data transfer protocol comprises hypertext transfer protocol (http) and the marked up notification comprises an http post to a uniform resource locator (URL) endpoint corresponding to the client device”. 
In analogous teaching of service notifications (Col.5, Ln.8-14; Col.18, Ln.39-41; a news subscription may request notifications from three different news sources such as a breaking news source, a sports source, and a business news source. If a subscriber has suitably subscribed to this type news subscription, then notifications that are generated from any of the three sources can be passed to the notification sinks 120; The sources are also referred to as event publishers, while the sinks are also referred to as event subscribers), PATHER teaches using SMTP protocol for emails (Col.5, Ln.67; Col.6, Ln.18-24; email/SMTP; the protocol for a mail delivery channel… SMTP header…SmtpMail) but HTTP POST protocol for users’ service notification (Col.6, Ln.4; Col.7, Ln.37-41; Col.2, Ln.28-32; Col.5, Ln.44-49; Service: HTTP post; a delivery channel 310 interacts with a notification source 314 (e.g., HTTP post) such as provided from an event source to a configured or adapted notification sink 320 (e.g., sink associated with URL); an extension class (e.g., HTTP or other message extension type) is provided with the delivery channel that creates and sends a post or other type message to the notification sinks (e.g., URL associated with a message post); a notification event 134 can be modeled as a Post message (or other type) that is ultimately routed to a URL address. The extension component 144 can automatically generate protocol packets that wrap the underlying Post in order to present the message in a suitable form at the URL or other type notification sink 120). PATHER further teaches that the notification comprises an HTTP POST to a URL endpoint corresponding to a client device (Col.6, Ln.4; Col.7, Ln.32-41; Col.2, Ln.28-32; Col.5, Ln.44-49; Col.18, Ln.39-41; Service: HTTP post; a URL merely identifies an endpoint of a communication…a delivery channel 310 interacts with a notification source 314 (e.g., HTTP post) such as provided from an event source to a configured or adapted notification sink 320 (e.g., sink associated with URL); an extension class (e.g., HTTP or other message extension type) is provided with the delivery channel that creates and sends a post or other type message to the notification sinks (e.g., URL associated with a message post); a notification event 134 can be modeled as a Post message (or other type) that is ultimately routed to a URL address. The extension component 144 can automatically generate protocol packets that wrap the underlying Post in order to present the message in a suitable form at the URL or other type notification sink 120; The sources are also referred to as event publishers, while the sinks are also referred to as event subscribers).
Thus, given the teaching of PATHER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of HTTP POST notification to URL endpoint clients of PATHER into a marked up notification of SCHNITMAN-PANCHAPAKESAN-MILLMORE, such that a marked up notification comprises an HTTP POST to a URL endpoint client. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of notification protocols (HTTP POST to URL endpoint clients) as taught by PATHER into another known method of marked-up notifications as taught by SCHNITMAN-PANCHAPAKESAN-MILLMORE to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claim 8, SCHNITMAN further teaches “wherein email message is received using simple mail transfer protocol (SMTP)” (¶ [0041], The publisher service may also send responses to email on behalf of a user using SMTP…a user may receive an email from a pharmacy indicating that a prescription may be refilled by the user responding to the email…The publisher service (214) may then use SMTP instead of HTTP request to send a reply email to the pharmacy on behalf of the user). In addition, PATHER also further teaches this (Col.5, Ln.67; Col.6, Ln.18-24; email/SMTP; the protocol for a mail delivery channel… SMTP header…SmtpMail).

Claims 10-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over SCHNITMAN (US 2014/0337441 A1), in view of PANCHAPAKESAN (US 2017/0371532 A1), and further in view of MILLMORE (US 2013/0103391 A1), and further in view of PANCHADSARAM (US 2012/0131474 A1), hereinafter SCHNITMAN-PANCHAPAKESAN-MILLMORE-PANCHADSARAM.
Per claim 10, SCHNITMAN teaches “A computer-implemented method, comprising: receiving a marked up notification transmitted by a service using a data transfer protocol, wherein the marked up notification is marked up according to a predefined schema; (¶ [0025], ¶ [0026-0027], an email sender may want to send an email that is an invitation to a party as shown in FIG. 7. The party invitation may require an RSVP from the recipient and the RSVP choices may be: yes, no, or maybe. In order for an email system to recognize the email as an invitation that requires an RSVP with three possible responses, the email sender may choose to include a mechanism such as structured data, markup, or metadata (referred to as structured data) that allows the sender to designate actionable items and possible responses within the email; An email sender can use a structured data schema, such as a schema provided by Schema.org, to designate certain information about the email including the type of annotation that should be associated with the email…Schemas may be created for several types of emails) parsing the marked up notification to identify a … input mechanism, configured to receive a … user input, in the received marked up notification … (Claim1, ¶ [0022-0024], ¶ [0028], parse email content to determine whether a received email has an associated annotation…select visual representations, based on the parsed email content, for the emails having associated annotations; The parser may use HTML parsing or schema.org structured data as discussed below to determine nouns and verbs associated with email. The parser may parse things including: potentially actionable items or items related to people, places, things, events, changeable statuses…Parsing may help determine whether a received email should be annotated as shown in FIG. 3 (303)… natural language parsing; An exemplary email system can parse a structured data schema associated with an email using the email parser. Annotations can then be generated for an email based on the associated structured data. For example, for the event defined by the structured data of FIG. 4, an annotation may be associated with the email such as the RSVP annotation shown in FIG. 6 containing helpful information regarding the event as well as the possible responses which the recipient may perform) and identify rendering information associated with rendering the … input mechanism: generating a notification email message including the … input mechanism; rendering the notification email message with the … input mechanism, using the rendering information, in an email inbox …; (¶ [0053], ¶ [0022], Static and real time attributes are associated with emails and stored in persistent storage (204). At serving time of the mail thread associated with the email, the attributes associated with the email are read and aggregated to generate the client side rendering of the email; The client (208) may then receive the email along with the annotation representations and additional contextual information. The client may display the received information to an email recipient via an interactive widget, an in-line display, or some other interactive mechanism that allows the recipient to process the email without requiring the recipient to open the email. Client side rendering may be different depending on the email client) generating an email message that identifies the service as a recipient, and has a … portion that includes a … user input provided by the user through the … input mechanism, the portion representing an action to perform in the service; (Fig.5-9 and ¶ [0034-0036], in order to distinguish or identify interactive emails, annotations and optional additional enhancement information may be displayed using a visual representation in the email listing as shown in FIG. 5. Although FIG. 5 shows an inbox view… An exemplary embodiment displays annotations and optional additional enhancement information which are associated with a particular email in an email listing or conversation view, allowing the email recipient to act upon an email's annotations without opening the email as illustrated in FIG. 6. In the display of FIG. 6, the user does not have to open any of the four annotated emails (602, 604, 607, 608) in order to respond to the actions… as shown in FIG. 7, the visual representation may be a rich interactive widget that includes code which allows a recipient to respond to annotations by opening a widget using a mechanism provided in an email listing view or conversation view, such as by clicking on RSVP in-line in FIG. 5. An interactive widget may be a pop-up window, a div, an i-frame, or some other element that allows enhanced content and relevant information to perform actions to be displayed to a user…an interactive widget may allow a user to respond to the actionable annotations and respond to an email without leaving the email system to complete the action as shown in FIGS. 8 and 9. Responding to an email may entail sending a response to a third-party service or another information source external to the email system) [Comment: as shown in Fig.5-9, performing the corresponding actions in services (check in, RSVP, track package, etc.) are based on a user input on the actionable emails (e.g. clicking buttons, selecting a drop-down menu, etc.).] and send the email message to a service endpoint at the identified service” (¶ [0037-0041], Actions and updates may be committed synchronously or asynchronously within the email system first and then delivered to third-party services (216) in the background asynchronously or synchronously by the publisher service (214). An exemplary email system may send responses from a recipient to third-party services that sent the emails associated with the responses…Outbound requests may be made to third-party services (216) to commit changes to actions made in the email system… begins with receiving a recipient response to an annotated email that should be sent to the external source (1201)…the publisher service (214) may send the RSVP “yes” response to the third-party service (216) that sent the email invite using sending instructions provided in the structured data…When the publisher service has been notified of the responses, the service (214) may then attempt to send the response to the appropriate third-party service…there may be a mechanism such as a button and the publisher service will send an email on behalf of the user…the email system may display a “refill prescription” button to the user. When the user hits the reply button, the email system may save the response in persistent storage (204) and send the response to the publisher service (214). The publisher service (214) may then use SMTP instead of HTTP request to send a reply email to the pharmacy on behalf of the user). 
Although SCHNITMAN discloses parsing and rendering a marked up notification from a service to generate an actionable email with a user input mechanism (buttons, a drop-down menu, etc.) to receive a user input (clicking the buttons, selecting the drop-down menu, etc.) to perform actions with the service (e.g. “Check in”, “RSVP”, “Confirm”, “TRACK package”, “YES, NO, MAYBE”, “Click to Change RSVP”, “refill a prescription”, etc. as shown in Fig.5-9), however SCHNITMAN does not teach that the user input mechanism in the actionable email being natural language input mechanism (e.g. a text box) to receive a natural language user input mechanism (e.g. typing words/sentences into the text box). 
In analogous teaching of actionable emails for services, PANCHAPAKESAN discloses actionable emails in an email box with input mechanisms to perform actions with third-party services within the actionable emails without navigating away from the actionable emails (Fig.1A, 1B, ¶ [0012-0013], ¶ [0017-0018]. FIG. 1A illustrates an example of a mailbox view generated by an email client 109…In the example of FIG. 1A, the email client 109 can identify emails that are generated by or associated with a third-party service. In the example of FIG. 1A, emails 111, 113, and 115 are identified by the email client 109 as being associated with respective third-party services. Accordingly, the email client 109 can render an icon 117, 119, and 121 that indicates to a user that the emails 111, 113, and 115 are associated with third-party services and that one or more actions can be taken by the email client 109 in the respective third-party services on behalf of the user; In the example of FIG. 1B, the email client 109 can display an additional icon 127 when the email message 115is swiped to a side. This icon 127 can indicate to the user that the email client 109 can perform the one more actions on behalf of the user within the third-party service. The email client 109 can perform the action by communicating with a network-accessible API provided by the third-party service….The layout can include a user interface element, such as a button, that, when activated by the user, can cause an action to be performed within the third-party service by the email client 109) wherein the input mechanisms comprise a natural language input mechanism (a text box) to receive a natural language user input (Fig.1C, 1D, 1E, ¶ [0010-0011], ¶ [0017], ¶ [0021-0022] and ¶ [0068], a billing service can generate emails for bills that must be approved, denied, delegated, etc. An email notification about a particular bill can be sent to a user… allow a user to approve the bill for payment, deny payment, or perform any other action that is provided by the billing service…the email client can perform an action with respect to a bug in the cloud-based bug repository on behalf of the user. The email client can perform an action in the billing service on behalf of the user with respect to a bill in the billing service; In the example of FIG. 1B, the email client 109 can display an additional icon 127 when the email message 115 is swiped to a side. This icon 127 can indicate to the user that the email client 109 can perform the one more actions on behalf of the user within the third-party service; Continuing the example of FIG. 1C, reference is now made to FIG. 1D. In the example of FIG. 1D, a user has selected one of the actions within the window 131 of FIG. 1C. In this example, the selected action requires additional data entry or input from the user…FIG. 1E presents an alternative scenario. In the example of FIG. 1E, the user has selected a different action in the window 131 of FIG. 1C; the user of the client device 206 selects a particular menu option within the email client 109 using an input device…keyboard). [Comment: As shown in Fig. 1C, 1D and 1E, a user can select any of the natural language input portions “delegate to”, “review”, “comment”, etc. where the user can have a natural language input “Email: mark@company.site” “please review the line items” in 133 and 109 to interact with a service such as a loud-based bug service, a billing service, etc.]
Thus, given the teaching of PANCHAPAKESAN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of generating a natural language input mechanism to receive a natural language user input in an actionable email to perform an action at a service of PANCHAPAKESAN into parsing and rendering a marked-up notification to generate a input mechanism to receive a user input in an actionable email to perform an action at a service of SCHNITMAN, such that a marked-up notification would be parsed and rendered to generate a natural language input mechanism to receive a natural language user input in an actionable email to perform an action at a service. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of user input mechanism to receive a user input (natural language) as taught by PANCHAPAKESAN into another known method parsing and rendering a marked-up notification to generate a input mechanism to receive a user input in an actionable email to perform an action at a service as taught by SCHNITMAN to yield predictable and reasonably successful results of parsing and rendering a marked-up notification to generate a natural language input mechanism to receive a natural language user input in an actionable email to perform an action at a service, especially given that PANCHAPAKESAN and SCHNITMAN are in the same field of endeavor of user inputs in actionable emails to perform actions with services (KSR MPEP 2143).
Although PANCHAPAKESAN discloses a natural language user input (“Delegate to: Email: mark@company.site” in Fig.1D, “Comment: please review the line items” in Fig.1E), however PANCHAPAKESAN does not explicitly disclose generating an email (response email) with the natural language user input to perform an action with a service. 
In analogous teaching of performing actions via emails, MILLMORE teaches performing an action with a service based on natural-language user inputs (Fig.1, 5-6, 8-9, ¶ [0038], ¶ [0047], ¶ [0067], ¶ [0098-0099], ¶ [0052], Natural Language Processor (NLP) 30; a user provides natural language input to one of the input modules 18-22…Resulting text is then input to the controller 24. The controller 24 then employs the NLP 30 to parse the text into different portions, including nouns and verbs. The parsed nouns and verbs may be employed by the NLP 30 to determine certain attributes about the natural language input. Initial attributes may include indications as to whether the natural language input represents a request to implement a query to retrieve content; whether the input represents a request to implement another action, such as launching an ERP action; The command may involve, for example, triggering an ERP action or process, such a running a query and retrieving data, activating a server-side application to trigger display of analytics or other visualizations, initiating an employee hiring or firing process, booking a vacation, placing an order, updating records or contacts, triggering display or updating of a calendar, and so on; The text request is categorized as an “Action” of type “Book Vacation” and includes a “Date” attribute of type “Next Week” 176. The category and attribute information 176 is then forwarded to a Web service that handles actions and processes for booking a vacation 178…finishes running the Web service, which returns a response 182; a wealth of information in the ERP system 14 can be used to produce a very accurate guess or estimate as to the meaning and intent behind natural language input, even when the input includes misspelled or incomplete information) wherein the natural-language user input can be performed via an email user interface, namely sending an email with the natural-language user input (¶ [0012], ¶ [0091-0094], A second user option enables accepting natural language input via an email message; FIG. 5 is a diagram illustrating a fourth example user interface display screen 110, which illustrates a fourth example user interaction involving use of an email client to interact with an ERP system…an example software keypad 114 for entering text 112, i.e., natural language input… the user effectively inputs the text 112 as natural language input to the associated NLP system. The example natural language input 112 asks “Where is Mark?” The recipient system then implements appropriate ERP action(s) and then responds to the email accordingly…FIG. 6 is a diagram illustrating a fifth example user interface display screen 120, which illustrates example results 122 returned in response to the natural language input query 112 provided via the email client interface 110 of FIG. 5. The example results 122 include an address and map showing a location associated with Mark Jones).
Thus, given the teaching of MILLMORE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of sending an email with a natural language user input to perform an action with service of MILLMORE into a server system performing an action with a service based on a user input on an actionable email in an email user interface of SCHNITMAN modified by PANCHAPAKESAN (hereinafter SCHNITMAN-PANCHAPAKESAN), such that an action with a service would be performed by a server system based on a natural-language user input on an actionable email in an email user interface. One of ordinary skill in the art would have been motivated to do so because MILLMORE recognizes that it would have been advantageous to use natural language to perform complex functions (¶ [0005-0006], Conventionally, lack of effective mechanisms for translating spoken or typed language into software commands has inhibited more widespread use of natural language processing systems. Accordingly, existing natural language processing systems are often limited to enabling user interaction with relatively small feature sets. However, substantially limiting user access to functions and data in an ERP system can be problematic, as users often demand use of large feature sets that often accompany ERP systems. Effective mechanisms for isolating particular functions and data from a complex set of ERP functions and data for use in natural language processing applications have been slow to develop). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a server system performing an action based on a natural-language user input as taught by MILLMORE into another known method of performing an action based on a user input on an actionable email as taught by SCHNITMAN-PANCHAPAKESAN to yield predictable and reasonably successful results of a server system performing an action based on a natural-language user input on an actionable email, especially given that MILLMORE and SCHNITMAN are in the same field of endeavor of performing an action with a service via an email user interface (KSR MPEP 2143).
Further, although SCHNITMAN teaches multiple marked up notifications/messages, however SCHNITMAN does not teach these marked up notifications composing a thread. Therefore SCHNITMAN-PANCHAPAKESAN modified by MILLMORE (hereinafter SCHNITMAN-PANCHAPAKESAN-MILLMORE) does not teach “threading information indicative of a relationship between the marked up notification and another marked up notification: determining that the marked up notification is part of a conversation thread based on the threading information in the marked up notification … as part of the conversation thread”.
In analogous teaching, PANCHADSARAM teaches multiple messages relating to a threshold (relationship) (¶ [0013], ¶ [0035], a conversation thread comprises two more related email messages. The two or more email messages are related by having either a common subject or common thread topic; thread-processing module 508 instructs the rendering module 506 to render a list of email messages in a conversation thread. The conversation thread corresponds to all messages with the same subject or the same thread topic as the selected email message) and parsing new messages to determine the new messages being part of a conversation thread based on threading information in the new messages (¶ [0031-0033], As each email message is received, the example thread-parsing module 504 parses the email message to determine whether the email message is part of a conversation thread. The example thread-parsing module 504 determines whether the email message is part of a conversation thread by determining whether a subject for email message includes the strings "RE" or "FWD"… When the thread-parsing module 504 identifies a string of "RE" or "FWD" in the email message header, the thread-parsing module 504 designates the received email message as part of a conversation thread. In addition, the thread-parsing module 504 identifies the subject of the received email message and associates the conversation thread with the identified subject… the thread-parsing module 504 may use one or more alternative methods to determine whether a received email message is part of a conversation thread. For example, the received email message may include metadata indicating that the received email message is part of a conversation thread. For example, the metadata may include a character string representing a thread topic. Email messages have a common thread topic are designated as part of a conversation thread).
Thus, given the teaching of PANCHADSARAM, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of parsing and determining messages being part of a conversation thread of PANCHADSARAM into parsing marked up notification messages of SCHNITMAN-PANCHAPAKESAN-MILLMORE, such that marked up notification messages would be parsed to determine that the marked up notification messages are related and part of a conversation thread. One of ordinary skill in the art would have been motivated to do so because PANCHADSARAM recognizes that it would have been advantageous to use the same icon for each conversation thread (¶ [0027], the same type of conversation icon is used for each conversation thread in the plurality of conversation threads). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of parsing and determining messages being part of a conversation thread as taught by PANCHADSARAM into another known method of parsing marked up notification messages as taught by SCHNITMAN-PANCHAPAKESAN-MILLMORE to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claim 11, SCHNITMAN further teaches “further comprises: receiving a response to the action, from the service; generating a response email message indicative of the response from the service” (Fig.8 and ¶ [0042], After sending a response, the publisher service (214) may write back the response status from the third-party service to the entry in persistent storage (204) corresponding to the corresponding email. When the email client fetches mail from persistent storage (204), the client may receive the new response from the third-party service (216). This response can be shown to the user in the email system display. Once the third-party service notifies the email system that the service has received the action, the email system may change the display for the user to indicate that action has been taken. For example, an email may have a check mark next to it. Additionally, when a response has been send to the third-party service, but the email system has not yet received a response, a user may see a notification that the response has been sent to the third-party service. A notification may be in the form of a notification bar indicating progress, for example) and rendering the response email message in the email inbox associated with the user (Fig.8 and ¶ [0042], After sending a response, the publisher service (214) may write back the response status from the third-party service to the entry in persistent storage (204) corresponding to the corresponding email. When the email client fetches mail from persistent storage (204), the client may receive the new response from the third-party service (216). This response can be shown to the user in the email system display. Once the third-party service notifies the email system that the service has received the action, the email system may change the display for the user to indicate that action has been taken. For example, an email may have a check mark next to it. Additionally, when a response has been send to the third-party service, but the email system has not yet received a response, a user may see a notification that the response has been sent to the third-party service. A notification may be in the form of a notification bar indicating progress, for example).
  In addition, MILLMORE also further teaches this as well (Fig. 6, 8-9, ¶ [0098-0099], ¶ [0094],The text request is categorized as an “Action” of type “Book Vacation” and includes a “Date” attribute of type “Next Week” 176. The category and attribute information 176 is then forwarded to a Web service that handles actions and processes for booking a vacation 178…finishes running the Web service, which returns a response 182; FIG. 6 is a diagram illustrating a fifth example user interface display screen 120, which illustrates example results 122 returned in response to the natural language input query 112 provided via the email client interface 110 of FIG. 5. The example results 122 include an address and map showing a location associated with Mark Jones). [Comment: the combination and motivation is the same as that of claim 10.]

Per claim 13, SCHNITMAN further teaches “wherein interacting with the service comprises: interacting with an endpoint corresponding to the service by providing the endpoint with the … user input of the email message that identifies the service as a recipient”  (¶ [0038] and ¶ [0027], As illustrated in FIG. 12, an exemplary method sending annotation responses to an external information source, such as a third-party service, begins with receiving a recipient response to an annotated email that should be sent to the external source (1201). The publisher service then acquires the complete original email associated with the annotated email to retrieve sending instructions…the publisher service (214) may send the RSVP “yes” response… the email system may display a “refill prescription” button to the user. When the user hits the reply button, the email system may save the response in persistent storage (204) and send the response to the publisher service (214); a pharmacy could use a SaveAction to create a “Refill prescription” button action…in FIG. 7. The structured data type is designated as an event with a name of “Molly's 4th Birthday.” The event is described as “Molly's 4th Birthday”…) that identifies the service as a recipient” (Fig.8-9, “From: Invite S” and ¶ [0038], An exemplary email system may send responses from a recipient to third-party services that sent the emails associated with the responses. A publisher service (214) centralizes outbound communications with third-party services (216). Outbound requests may be made to third-party services (216) to commit changes to actions made in the email system). In addition, MILLMORE further teaches “the natural language portion” that includes “the natural language user input” (Fig.1, 5, 8-9, ¶ [0038], ¶ [0047], ¶ [0012], ¶ [0091-0094], Natural Language Processor (NLP) 30; a user provides natural language input to one of the input modules 18-22…Resulting text is then input to the controller 24. The controller 24 then employs the NLP 30 to parse the text into different portions, including nouns and verbs. The parsed nouns and verbs may be employed by the NLP 30 to determine certain attributes about the natural language input. Initial attributes may include indications as to whether the natural language input represents a request to implement a query to retrieve content; whether the input represents a request to implement another action, such as launching an ERP action; A second user option enables accepting natural language input via an email message; FIG. 5 is a diagram illustrating a fourth example user interface display screen 110, which illustrates a fourth example user interaction involving use of an email client to interact with an ERP system…an example software keypad 114 for entering text 112, i.e., natural language input… the user effectively inputs the text 112 as natural language input to the associated NLP system. The example natural language input 112 asks “Where is Mark?”…). [Comment: the combination and motivation is the same as that of claim 10.]


Per claim 14, SCHNITMAN further teaches “wherein the generated email message comprises a reply to the notification email message” (¶ [0037-0041], An exemplary email system may send responses from a recipient to third-party services that sent the emails associated with the responses…Outbound requests may be made to third-party services (216) to commit changes to actions made in the email system… begins with receiving a recipient response to an annotated email that should be sent to the external source (1201)…the publisher service (214) may send the RSVP “yes” response to the third-party service (216) that sent the email invite using sending instructions provided in the structured data…When the publisher service has been notified of the responses, the service (214) may then attempt to send the response to the appropriate third-party service…there may be a mechanism such as a button and the publisher service will send an email on behalf of the user…the email system may display a “refill prescription” button to the user. When the user hits the reply button, the email system may save the response in persistent storage (204) and send the response to the publisher service (214). The publisher service (214) may then use SMTP instead of HTTP request to send a reply email to the pharmacy on behalf of the user). 

Per claim 15, SCHNITMAN further teaches “detecting user entry of the … user input using the … input mechanism; (Fig. 7-9, ¶ [0041] and ¶ [0036], the email system may display a “refill prescription” button to the user. When the user hits the reply button, the email system may save the response in persistent storage (204) and send the response to the publisher service (214). The publisher service (214) may then use SMTP instead of HTTP request to send a reply email to the pharmacy on behalf of the user; as shown in FIG. 7, the visual representation may be a rich interactive widget that includes code which allows a recipient to respond to annotations by opening a widget using a mechanism provided in an email listing view or conversation view, such as by clicking on RSVP in-line in FIG. 5) and generating, as the email message identifying the service. a reply message generated in response to the user entering the … user input using the … input mechanism” (Fig.8 and ¶ [0042], After sending a response, the publisher service (214) may write back the response status from the third-party service to the entry in persistent storage (204) corresponding to the corresponding email. When the email client fetches mail from persistent storage (204), the client may receive the new response from the third-party service (216). This response can be shown to the user in the email system display. Once the third-party service notifies the email system that the service has received the action, the email system may change the display for the user to indicate that action has been taken. For example, an email may have a check mark next to it. Additionally, when a response has been send to the third-party service, but the email system has not yet received a response, a user may see a notification that the response has been sent to the third-party service. A notification may be in the form of a notification bar indicating progress, for example). In addition, MILLMORE further teaches “natural language input mechanism” and “natural language user input” (Fig.1, 5, 8-9, ¶ [0038], ¶ [0047], ¶ [0012], ¶ [0091-0094], Natural Language Processor (NLP) 30; a user provides natural language input to one of the input modules 18-22…Resulting text is then input to the controller 24. The controller 24 then employs the NLP 30 to parse the text into different portions, including nouns and verbs. The parsed nouns and verbs may be employed by the NLP 30 to determine certain attributes about the natural language input. Initial attributes may include indications as to whether the natural language input represents a request to implement a query to retrieve content; whether the input represents a request to implement another action, such as launching an ERP action; A second user option enables accepting natural language input via an email message; FIG. 5 is a diagram illustrating a fourth example user interface display screen 110, which illustrates a fourth example user interaction involving use of an email client to interact with an ERP system…an example software keypad 114 for entering text 112, i.e., natural language input… the user effectively inputs the text 112 as natural language input to the associated NLP system. The example natural language input 112 asks “Where is Mark?”…). [Comment: the combination and motivation is the same as that of claim 10.]

Per claim 16, MILLMORE further teaches “wherein the at least one of a semantic or linguistic meaning of the natural language user input comprises a semantic meaning of the natural language user input” (¶ [0038], ¶ [0047], ¶ [0052], Natural Language Processor (NLP) 30; a user provides natural language input to one of the input modules 18-22…Resulting text is then input to the controller 24. The controller 24 then employs the NLP 30 to parse the text into different portions, including nouns and verbs. The parsed nouns and verbs may be employed by the NLP 30 to determine certain attributes about the natural language input. Initial attributes may include indications as to whether the natural language input represents a request to implement a query to retrieve content; whether the input represents a request to implement another action, such as launching an ERP action; a wealth of information in the ERP system 14 can be used to produce a very accurate guess or estimate as to the meaning and intent behind natural language input, even when the input includes misspelled or incomplete information). [Comment: the combination and motivation is the same as that of claim 10.]

Per claim 17, SCHNITMAN further teaches “wherein interacting with the service comprises: interacting with the service to perform the action in the service” (¶ [0037-0041], Actions and updates may be committed synchronously or asynchronously within the email system first and then delivered to third-party services (216) in the background asynchronously or synchronously by the publisher service (214). An exemplary email system may send responses from a recipient to third-party services that sent the emails associated with the responses. A publisher service (214) centralizes outbound communications with third-party services (216). Outbound requests may be made to third-party services (216) to commit changes to actions made in the email system. As illustrated in FIG. 12, an exemplary method sending annotation responses to an external information source, such as a third-party service, begins with receiving a recipient response to an annotated email that should be sent to the external source (1201). The publisher service then acquires the complete original email associated with the annotated email to retrieve sending instructions…the publisher service (214) may send the RSVP “yes” response to the third-party service (216) that sent the email invite using sending instructions provided in the structured data. A trigger, remote procedure call, or some other mechanism (212) may be used to notify the publisher service (214) of new user responses. When the publisher service has been notified of the responses, the service (214) may then attempt to send the response to the appropriate third-party service…there may be a mechanism such as a button and the publisher service will send an email on behalf of the user…the email system may display a “refill prescription” button to the user. When the user hits the reply button, the email system may save the response in persistent storage (204) and send the response to the publisher service (214). The publisher service (214) may then use SMTP instead of HTTP request to send a reply email to the pharmacy on behalf of the user). 
Per claim 18, MILLMORE further teaches “generating an email user interface display including a text box; and receiving the natural language user input through the text box” (Fig.5, ¶ [0012], ¶ [0091-0094], A second user option enables accepting natural language input via an email message; FIG. 5 is a diagram illustrating a fourth example user interface display screen 110, which illustrates a fourth example user interaction involving use of an email client to interact with an ERP system…an example software keypad 114 for entering text 112, i.e., natural language input… the user effectively inputs the text 112 as natural language input to the associated NLP system. The example natural language input 112 asks “Where is Mark?” The recipient system then implements appropriate ERP action(s) and then responds to the email accordingly…FIG. 6 is a diagram illustrating a fifth example user interface display screen 120, which illustrates example results 122 returned in response to the natural language input query 112 provided via the email client interface 110 of FIG. 5. The example results 122 include an address and map showing a location associated with Mark Jones). [Comment: the combination and motivation is the same as that of claim 10.]

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over SCHNITMAN-PANCHAPAKESAN-MILLMORE-PANCHADSARAM, in view of PATHER (U.S Patent No. 7,509,304 B1), hereinafter SCHNITMAN-PANCHAPAKESAN-MILLMORE-PANCHADSARAM-PATHER.
Per claim 12,  SCHNITMAN discloses instructions embedded into a mark-up notification (“structured data”) by an email sender (third-party service) to specify information about the email including annotations associated with the email, actions and responses a recipient can perform, and instructions for sending responses back to the email sender (¶ [0025-0026] and ¶ [0040-0041], the email sender may choose to include a mechanism such as structured data, markup, or metadata (referred to as structured data) that allows the sender to designate actionable items and possible responses within the email… Structured data is an HTML standard specification that can be read by an exemplary email system in order to provide appropriate annotations for an email. An email sender can use a structured data schema, such as a schema provided by Schema.org, to designate certain information about the email including the type of annotation that should be associated with the email, the information that should be associated with the annotation, and the possible actions and responses that a recipient should be able to perform. Structured data may contain metadata which includes instructions for sending responses back to the email sender. Structured data may be embedded into email and may be invisible to recipients. The embedded structured data can be used by email services or clients, like an exemplary email system, to make decisions about how to display and process the email which contains the structured data; The publisher may use the actions structured data from a specific email message to determine how to send the response to the third party service (216) that sent the message… structured data is included in an email). However, SCHNITMAN does not teach that the instructions in the mark-up notification includes identifying an interface to call to perform the actions. Therefore SCHNITMAN does not teach “wherein the marked up notification identifies an interface, associated with the service, to be called to perform the action”.
In analogous teaching of actuatable email notifications, PANCHAPAKESAN teaches interactive emails with actuatable action items that enable email recipient to send responses to a third-party service to perform actions on the service without leaving an email interface (Fig.1A-1E, ¶ [0023] and ¶ [0018], The email client 109 can also render user interface elements allowing a user to take action on data items within a third-party service over a network-accessible API without having to leave or exit the email client 109, thereby making the process of taking actions on an email message a more efficient process; The layout can include a user interface element, such as a button, that, when activated by the user, can cause an action to be performed within the third-party service by the email client 109) wherein instructions for sending the responses to perform the actions with the service comprises specifying an Application-Programming-Interface (API) associated with the service to call to perform the actions (¶ [0073], ¶ [0058-0059], ¶ [0017-0019], ¶ [0023] and ¶ [0049], The email service profile 230 can also identify icons and text that the email client 109 can display and that the user can select to choose a particular action. The actions specified by the email service profile 230 can represent actions that the email client 109 can take on behalf of the user on a particular data item in the third-party service using network-accessible API associated with the third-party service; the executable code can include a network-accessible API of the third-party service 209, which the email client 109 can use to instruct the third-party service 209 to take the action defined by the API… the email service profile 230 may specify one or more actions that the email client 109 can cause to be taken at the expense reporting service in response to a particular API call defined by the email service profile 230; In the example of FIG. 1B, the email client 109 can display an additional icon 127 when the email message 115is swiped to a side. This icon 127 can indicate to the user that the email client 109 can perform the one more actions on behalf of the user within the third-party service. The email client 109 can perform the action by communicating with a network-accessible API provided by the third-party service…the executable code associated with an email service profile can submit the identifier for a selected action to the third-party service through the network-accessible API of the third-party service; the email service profiles can be updated as needed when the network-accessible API of the third-party service changes…The email client 109 can also render user interface elements allowing a user to take action on data items within a third-party service over a network-accessible API without having to leave or exit the email client 109; An email service profile 230 … provided by a user in association with the third-party service 209). 
Thus, given the teaching of PANCHAPAKESAN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of identifying an API associated with a service to call to perform actions with the service of PANCHAPAKESAN into a marked-up notification with embedded instructions (structured data) of how to send responses and perform actions with a service of SCHNITMAN, such that a marked-up notification with embedded instructions would identify an API associated with a service to call to perform actions with the service. One of ordinary skill in the art would have been motivated to do so because SCHNITMAN discloses a need to specify instructions on how to send a response and perform an action with a service upon email recipients acting upon actuatable items in an email (¶ [0025-0026] and ¶ [0040-0041], the email sender may choose to include a mechanism such as structured data, markup, or metadata (referred to as structured data) that allows the sender to designate actionable items and possible responses within the email…to designate certain information about the email including the type of annotation that should be associated with the email, the information that should be associated with the annotation, and the possible actions and responses that a recipient should be able to perform. Structured data may contain metadata which includes instructions for sending responses back to the email sender. Structured data may be embedded into email and may be invisible to recipients. The embedded structured data can be used by email services or clients, like an exemplary email system, to make decisions about how to display and process the email which contains the structured data; The publisher may use the actions structured data from a specific email message to determine how to send the response to the third party service (216) that sent the message… structured data is included in an email) and then PANCHAPAKESAN discloses a known type of instructions for sending a response and perform an action with a service being an identified API (¶ [0058], the executable code can include a network-accessible API of the third-party service 209, which the email client 109 can use to instruct the third-party service 209 to take the action defined by the API). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of instructions for sending a response to perform an action with a third-party service (identifying an API associated with a third-party service to call to perform an action) into another known method of instructions for sending a response to perform an action with a third-party service (instructions in a marked-up notification by a third-party service to specify how to annotate actions, send a response and perform actions) to yield predictable and reasonably successful results of instructions in a marked-up notification identifying an API associated with a third-party service to call to perform an action, especially given that SCHNITMAN and PANCHAPAKESAN are in the same field of endeavor of actuatable emails to perform actions with third-party services (KSR MPEP 2143).
Moreover, SCHNITMAN further teaches “receive the marked up notification from the service” (¶ [0025], an email sender may want to send an email that is an invitation to a party as shown in FIG. 7. The party invitation may require an RSVP from the recipient and the RSVP choices may be: yes, no, or maybe. In order for an email system to recognize the email as an invitation that requires an RSVP with three possible responses, the email sender may choose to include a mechanism such as structured data, markup, or metadata (referred to as structured data) that allows the sender to designate actionable items and possible responses within the email). However SCHNITMAN does not teach the marked up notification “as a hypertext transfer protocol (http) post to a unique uniform resource locator (URL) endpoint corresponding to the computing system”. 
In analogous teaching of service notifications (Col.5, Ln.8-14; Col.18, Ln.39-41; a news subscription may request notifications from three different news sources such as a breaking news source, a sports source, and a business news source. If a subscriber has suitably subscribed to this type news subscription, then notifications that are generated from any of the three sources can be passed to the notification sinks 120; The sources are also referred to as event publishers, while the sinks are also referred to as event subscribers), PATHER teaches using SMTP protocol for emails (Col.5, Ln.67; Col.6, Ln.18-24; email/SMTP; the protocol for a mail delivery channel… SMTP header…SmtpMail) but HTTP POST protocol for users’ service notification (Col.6, Ln.4; Col.7, Ln.37-41; Col.2, Ln.28-32; Col.5, Ln.44-49; Service: HTTP post; a delivery channel 310 interacts with a notification source 314 (e.g., HTTP post) such as provided from an event source to a configured or adapted notification sink 320 (e.g., sink associated with URL); an extension class (e.g., HTTP or other message extension type) is provided with the delivery channel that creates and sends a post or other type message to the notification sinks (e.g., URL associated with a message post); a notification event 134 can be modeled as a Post message (or other type) that is ultimately routed to a URL address. The extension component 144 can automatically generate protocol packets that wrap the underlying Post in order to present the message in a suitable form at the URL or other type notification sink 120). PATHER further teaches that the notification comprises an HTTP POST to a URL endpoint corresponding to a client device (Col.6, Ln.4; Col.7, Ln.32-41; Col.2, Ln.28-32; Col.5, Ln.44-49; Col.18, Ln.39-41; Service: HTTP post; a URL merely identifies an endpoint of a communication…a delivery channel 310 interacts with a notification source 314 (e.g., HTTP post) such as provided from an event source to a configured or adapted notification sink 320 (e.g., sink associated with URL); an extension class (e.g., HTTP or other message extension type) is provided with the delivery channel that creates and sends a post or other type message to the notification sinks (e.g., URL associated with a message post); a notification event 134 can be modeled as a Post message (or other type) that is ultimately routed to a URL address. The extension component 144 can automatically generate protocol packets that wrap the underlying Post in order to present the message in a suitable form at the URL or other type notification sink 120; The sources are also referred to as event publishers, while the sinks are also referred to as event subscribers). PATHER further teaches “receiving the…notification from the service as a hypertext transfer protocol (http) post to a unique uniform resource locator (URL) endpoint corresponding to the computing system” (Col.6, Ln.4; Col.7, Ln.32-41; Col.2, Ln.28-32; Col.5, Ln.44-49; Col.18, Ln.39-41; Service: HTTP post; a URL merely identifies an endpoint of a communication…a delivery channel 310 interacts with a notification source 314 (e.g., HTTP post) such as provided from an event source to a configured or adapted notification sink 320 (e.g., sink associated with URL); an extension class (e.g., HTTP or other message extension type) is provided with the delivery channel that creates and sends a post or other type message to the notification sinks (e.g., URL associated with a message post); a notification event 134 can be modeled as a Post message (or other type) that is ultimately routed to a URL address. The extension component 144 can automatically generate protocol packets that wrap the underlying Post in order to present the message in a suitable form at the URL or other type notification sink 120; The sources are also referred to as event publishers, while the sinks are also referred to as event subscribers).
Thus, given the teaching of PATHER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of HTTP POST notification to URL endpoint clients of PATHER into a marked up notification of SCHNITMAN-PANCHAPAKESAN-MILLMORE-PANCHADSARAM, such that a marked up notification comprises an HTTP POST to a URL endpoint client. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of notification protocols (HTTP POST to URL endpoint clients) as taught by PATHER into another known method of marked-up notifications as taught by SCHNITMAN-PANCHAPAKESAN-MILLMORE-PANCHADSARAM to yield predictable and reasonably successful results (KSR MPEP 2143).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over SCHNITMAN (US 2014/0337441 A1), in view of PANCHAPAKESAN (US Pub No. 2017/0371532 A1), and further in view of MILLMORE (US 2013/0103391 A1), and further in view of SHUVAEV (US 2017/0223128 A1), hereinafter SCHNITMAN-PANCHAPAKESAN-MILLMORE-SHUVAEV.
Per claim 19, SCHNITMAN teaches “A server computing system, comprising: at least one processor; and memory storing instructions executable by the at least one processor, wherein the instructions, when executed, configure the computing system to: (Fig.2 server system, Claim 1, ¶ [0061], ¶ [0023], one or more storage devices storing instructions that, when executed by the one or more processing devices, cause the one or more processing devices; as one or more programs running on one or more processors; displaying annotated email that can be quickly processed begins by receiving email on a server) transmit a marked up notification, from a service, to a client device using a data transfer protocol, wherein the marked up notification is marked up according to an object notation …; (¶ [0025], ¶ [0026-0027], an email sender may want to send an email that is an invitation to a party as shown in FIG. 7. The party invitation may require an RSVP from the recipient and the RSVP choices may be: yes, no, or maybe. In order for an email system to recognize the email as an invitation that requires an RSVP with three possible responses, the email sender may choose to include a mechanism such as structured data, markup, or metadata (referred to as structured data) that allows the sender to designate actionable items and possible responses within the email; An email sender can use a structured data schema, such as a schema provided by Schema.org, to designate certain information about the email including the type of annotation that should be associated with the email…Schemas may be created for several types of emails) receive, from the client device, an email message that identifies the service as a recipient, and has a … portion that represents the …user input provided through the […user input mechanism…] … (Fig.5-9 and ¶ [0034-0036], in order to distinguish or identify interactive emails, annotations and optional additional enhancement information may be displayed using a visual representation in the email listing as shown in FIG. 5. Although FIG. 5 shows an inbox view… An exemplary embodiment displays annotations and optional additional enhancement information which are associated with a particular email in an email listing or conversation view, allowing the email recipient to act upon an email's annotations without opening the email as illustrated in FIG. 6. In the display of FIG. 6, the user does not have to open any of the four annotated emails (602, 604, 607, 608) in order to respond to the actions… as shown in FIG. 7, the visual representation may be a rich interactive widget that includes code which allows a recipient to respond to annotations by opening a widget using a mechanism provided in an email listing view or conversation view, such as by clicking on RSVP in-line in FIG. 5. An interactive widget may be a pop-up window, a div, an i-frame, or some other element that allows enhanced content and relevant information to perform actions to be displayed to a user…an interactive widget may allow a user to respond to the actionable annotations and respond to an email without leaving the email system to complete the action as shown in FIGS. 8 and 9. Responding to an email may entail sending a response to a third-party service or another information source external to the email system) [Comment: as shown in Fig.5-9, performing the corresponding actions in services (check in, RSVP, track package, etc.) are based on a user input on the actionable emails (e.g. clicking buttons, selecting a drop-down menu, etc.).] using a …processor to generate … understanding of the … portion, wherein the … understanding is mapped an action to perform in the service; (¶ [0037-0041], Actions and updates may be committed synchronously or asynchronously within the email system first and then delivered to third-party services (216) in the background asynchronously or synchronously by the publisher service (214). An exemplary email system may send responses from a recipient to third-party services that sent the emails associated with the responses…Outbound requests may be made to third-party services (216) to commit changes to actions made in the email system… begins with receiving a recipient response to an annotated email that should be sent to the external source (1201)…the publisher service (214) may send the RSVP “yes” response to the third-party service (216) that sent the email invite using sending instructions provided in the structured data…When the publisher service has been notified of the responses, the service (214) may then attempt to send the response to the appropriate third-party service…there may be a mechanism such as a button and the publisher service will send an email on behalf of the user…the email system may display a “refill prescription” button to the user. When the user hits the reply button, the email system may save the response in persistent storage (204) and send the response to the publisher service (214). The publisher service (214) may then use SMTP instead of HTTP request to send a reply email to the pharmacy on behalf of the user) send a response to the action, performed in the service to the client device” (Fig.8 and ¶ [0042], After sending a response, the publisher service (214) may write back the response status from the third-party service to the entry in persistent storage (204) corresponding to the corresponding email. When the email client fetches mail from persistent storage (204), the client may receive the new response from the third-party service (216). This response can be shown to the user in the email system display. Once the third-party service notifies the email system that the service has received the action, the email system may change the display for the user to indicate that action has been taken. For example, an email may have a check mark next to it. Additionally, when a response has been send to the third-party service, but the email system has not yet received a response, a user may see a notification that the response has been sent to the third-party service. A notification may be in the form of a notification bar indicating progress, for example). 
Although SCHNITMAN discloses parsing and rendering a marked up notification from a service to generate an actionable email with a user input mechanism (buttons, a drop-down menu, etc.) to receive a user input (clicking the buttons, selecting the drop-down menu, etc.) to perform actions with the service (e.g. “Check in”, “RSVP”, “Confirm”, “TRACK package”, “YES, NO, MAYBE”, “Click to Change RSVP”, “refill a prescription”, etc. as shown in Fig.5-9), however SCHNITMAN does not teach that the user input mechanism in the actionable email being natural language input mechanism (e.g. a text box) to receive a natural language user input mechanism (e.g. typing words/sentences into the text box). 
In analogous teaching of actionable emails for services, PANCHAPAKESAN discloses actionable emails in an email box with input mechanisms to perform actions with third-party services within the actionable emails without navigating away from the actionable emails (Fig.1A, 1B, ¶ [0012-0013], ¶ [0017-0018]. FIG. 1A illustrates an example of a mailbox view generated by an email client 109…In the example of FIG. 1A, the email client 109 can identify emails that are generated by or associated with a third-party service. In the example of FIG. 1A, emails 111, 113, and 115 are identified by the email client 109 as being associated with respective third-party services. Accordingly, the email client 109 can render an icon 117, 119, and 121 that indicates to a user that the emails 111, 113, and 115 are associated with third-party services and that one or more actions can be taken by the email client 109 in the respective third-party services on behalf of the user; In the example of FIG. 1B, the email client 109 can display an additional icon 127 when the email message 115is swiped to a side. This icon 127 can indicate to the user that the email client 109 can perform the one more actions on behalf of the user within the third-party service. The email client 109 can perform the action by communicating with a network-accessible API provided by the third-party service….The layout can include a user interface element, such as a button, that, when activated by the user, can cause an action to be performed within the third-party service by the email client 109) wherein the input mechanisms comprise a natural language input mechanism (a text box) to receive a natural language user input (Fig.1C, 1D, 1E, ¶ [0010-0011], ¶ [0017], ¶ [0021-0022] and ¶ [0068], a billing service can generate emails for bills that must be approved, denied, delegated, etc. An email notification about a particular bill can be sent to a user… allow a user to approve the bill for payment, deny payment, or perform any other action that is provided by the billing service…the email client can perform an action with respect to a bug in the cloud-based bug repository on behalf of the user. The email client can perform an action in the billing service on behalf of the user with respect to a bill in the billing service; In the example of FIG. 1B, the email client 109 can display an additional icon 127 when the email message 115 is swiped to a side. This icon 127 can indicate to the user that the email client 109 can perform the one more actions on behalf of the user within the third-party service; Continuing the example of FIG. 1C, reference is now made to FIG. 1D. In the example of FIG. 1D, a user has selected one of the actions within the window 131 of FIG. 1C. In this example, the selected action requires additional data entry or input from the user…FIG. 1E presents an alternative scenario. In the example of FIG. 1E, the user has selected a different action in the window 131 of FIG. 1C; the user of the client device 206 selects a particular menu option within the email client 109 using an input device…keyboard). [Comment: As shown in Fig. 1C, 1D and 1E, a user can select any of the natural language input portions “delegate to”, “review”, “comment”, etc. where the user can have a natural language input “Email: mark@company.site” “please review the line items” in 133 and 109 to interact with a service such as a loud-based bug service, a billing service, etc.]
Thus, given the teaching of PANCHAPAKESAN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of generating a natural language input mechanism to receive a natural language user input in an actionable email to perform an action at a service of PANCHAPAKESAN into parsing and rendering a marked-up notification to generate a input mechanism to receive a user input in an actionable email to perform an action at a service of SCHNITMAN, such that a marked-up notification would be parsed and rendered to generate a natural language input mechanism to receive a natural language user input in an actionable email to perform an action at a service. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of user input mechanism to receive a user input (natural language) as taught by PANCHAPAKESAN into another known method parsing and rendering a marked-up notification to generate a input mechanism to receive a user input in an actionable email to perform an action at a service as taught by SCHNITMAN to yield predictable and reasonably successful results of parsing and rendering a marked-up notification to generate a natural language input mechanism to receive a natural language user input in an actionable email to perform an action at a service, especially given that PANCHAPAKESAN and SCHNITMAN are in the same field of endeavor of user inputs in actionable emails to perform actions with services (KSR MPEP 2143).
Although PANCHAPAKESAN discloses a natural language user input (“Delegate to: Email: mark@company.site” in Fig.1D, “Comment: please review the line items” in Fig.1E), however PANCHAPAKESAN does not explicitly disclose that performing an action with a service based on analyzing the semantic/linguistic of the natural language user input. Therefore SCHNITMAN modified by PANCHAPAKESAN (hereinafter SCHNITMAN-PANCHAPAKESAN) does not teach “using a natural language processor to generate at least one of a semantic or linguistic understanding of the natural language portion, wherein the semantic or linguistic understanding is mapped to an action to perform in the service”.
In analogous teaching of performing actions via emails, MILLMORE teaches performing an action with a service based on analyzing natural-language user inputs (Fig.1, 5-6, 8-9, ¶ [0038], ¶ [0047], ¶ [0067], ¶ [0098-0099], ¶ [0052], Natural Language Processor (NLP) 30; a user provides natural language input to one of the input modules 18-22…Resulting text is then input to the controller 24. The controller 24 then employs the NLP 30 to parse the text into different portions, including nouns and verbs. The parsed nouns and verbs may be employed by the NLP 30 to determine certain attributes about the natural language input. Initial attributes may include indications as to whether the natural language input represents a request to implement a query to retrieve content; whether the input represents a request to implement another action, such as launching an ERP action; The command may involve, for example, triggering an ERP action or process, such a running a query and retrieving data, activating a server-side application to trigger display of analytics or other visualizations, initiating an employee hiring or firing process, booking a vacation, placing an order, updating records or contacts, triggering display or updating of a calendar, and so on; The text request is categorized as an “Action” of type “Book Vacation” and includes a “Date” attribute of type “Next Week” 176. The category and attribute information 176 is then forwarded to a Web service that handles actions and processes for booking a vacation 178…finishes running the Web service, which returns a response 182; a wealth of information in the ERP system 14 can be used to produce a very accurate guess or estimate as to the meaning and intent behind natural language input, even when the input includes misspelled or incomplete information), wherein the analyzing is based on generating a semantic/linguistic understanding of the natural language user inputs (Fig.1, 5-6, 8-9, ¶ [0038], ¶ [0047], ¶ [0067], ¶ [0098-0099], ¶ [0052], Natural Language Processor (NLP) 30; a user provides natural language input to one of the input modules 18-22…Resulting text is then input to the controller 24. The controller 24 then employs the NLP 30 to parse the text into different portions, including nouns and verbs. The parsed nouns and verbs may be employed by the NLP 30 to determine certain attributes about the natural language input. Initial attributes may include indications as to whether the natural language input represents a request to implement a query to retrieve content; whether the input represents a request to implement another action, such as launching an ERP action; The command may involve, for example, triggering an ERP action or process, such a running a query and retrieving data, activating a server-side application to trigger display of analytics or other visualizations, initiating an employee hiring or firing process, booking a vacation, placing an order, updating records or contacts, triggering display or updating of a calendar, and so on; The text request is categorized as an “Action” of type “Book Vacation” and includes a “Date” attribute of type “Next Week” 176. The category and attribute information 176 is then forwarded to a Web service that handles actions and processes for booking a vacation 178…finishes running the Web service, which returns a response 182; a wealth of information in the ERP system 14 can be used to produce a very accurate guess or estimate as to the meaning and intent behind natural language input, even when the input includes misspelled or incomplete information), wherein the natural-language user input can be performed via an email user interface, namely sending an email with the natural-language user input (¶ [0012], ¶ [0091-0094], A second user option enables accepting natural language input via an email message; FIG. 5 is a diagram illustrating a fourth example user interface display screen 110, which illustrates a fourth example user interaction involving use of an email client to interact with an ERP system…an example software keypad 114 for entering text 112, i.e., natural language input… the user effectively inputs the text 112 as natural language input to the associated NLP system. The example natural language input 112 asks “Where is Mark?” The recipient system then implements appropriate ERP action(s) and then responds to the email accordingly…FIG. 6 is a diagram illustrating a fifth example user interface display screen 120, which illustrates example results 122 returned in response to the natural language input query 112 provided via the email client interface 110 of FIG. 5. The example results 122 include an address and map showing a location associated with Mark Jones).
Thus, given the teaching of MILLMORE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of sending an email with a natural language user input to perform an action with service based on a semantic/linguistic understanding of the user input of MILLMORE into performing an action with a service based on a user input on an actionable email in an email user interface of SCHNITMAN modified by PANCHAPAKESAN (hereinafter SCHNITMAN-PANCHAPAKESAN), such that an action with a service would be performed based on a semantic/linguistic understanding of a natural-language user input on an actionable email in an email user interface. One of ordinary skill in the art would have been motivated to do so because MILLMORE recognizes that it would have been advantageous to use natural language to perform complex functions (¶ [0005-0006], Conventionally, lack of effective mechanisms for translating spoken or typed language into software commands has inhibited more widespread use of natural language processing systems. Accordingly, existing natural language processing systems are often limited to enabling user interaction with relatively small feature sets. However, substantially limiting user access to functions and data in an ERP system can be problematic, as users often demand use of large feature sets that often accompany ERP systems. Effective mechanisms for isolating particular functions and data from a complex set of ERP functions and data for use in natural language processing applications have been slow to develop). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of performing an action based on a semantic/linguistic understanding of a natural-language user input as taught by MILLMORE into another known method of performing an action based on a user input on an actionable email as taught by SCHNITMAN-PANCHAPAKESAN to yield predictable and reasonably successful results of performing an action based on a natural-language user input on an actionable email, especially given that MILLMORE and SCHNITMAN are in the same field of endeavor of performing an action with a service via an email user interface (KSR MPEP 2143).
	Although SCHNITMAN teaches mark-up notifications, SCHNITMAN does not teach attribute value pairs. Therefore SCHNITMAN-PANCHAPAKESAN modified by MILLMORE (hereinafter SCHNITMAN-PANCHAPAKESAN-MILLMORE) does not “uses attribute value pairs”.
	In analogous teaching, SHUVAEV teaches a notification using an attribute value pair in accordance with JSON (¶ [0094], the commands and/or notifications sent between user accounts/client applications and registered devices via intermediary 116 may be provide in Javascript Object Notation (JSON… a command or notification may be provided using an attribute: value pair in accordance with JSON). 
Thus, given the teaching of SHUVAEV, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a notification using an attribute value pair in accordance with JSON of SHUVAEV into a mark-up notification of SCHNITMAN-PANCHAPAKESAN-MILLMORE, such that a mark-up notification would use an attribute value pair in accordance with JSON. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a notification using an attribute value pair in accordance with JSON as taught by SHUVAEV into another known method of a mark-up notification as taught by SCHNITMAN-PANCHAPAKESAN-MILLMORE to yield predictable and reasonably successful results (KSR MPEP 2143). However, SCHNITMAN-PANCHAPAKESAN-MILLMORE modified by SHUVAEV (hereinafter SCHNITMAN-PANCHAPAKESAN-MILLMORE-SHUVAEV) only explicitly teaches using an attribute value pair for a mark-up notification, rather than multiple attribute value pairs. However, this is a mere duplication of parts and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use attribute value pairs for a mark-up notification. 

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over SCHNITMAN-PANCHAPAKESAN-MILLMORE-SHUVAEV, in view of PATHER (US 7,509,304 B1), hereinafter SCHNITMAN-PANCHAPAKESAN-MILLMORE-SHUVAEV-PATHER.
Per claim 20, SCHNITMAN-PANCHAPAKESAN-MILLMORE-SHUVAEV does not teach “wherein the data transfer protocol comprises hypertext transfer protocol (http) and the marked up notification comprises an http post to a uniform resource locator (URL) endpoint corresponding to the client device”. 
In analogous teaching of service notifications (Col.5, Ln.8-14; Col.18, Ln.39-41; a news subscription may request notifications from three different news sources such as a breaking news source, a sports source, and a business news source. If a subscriber has suitably subscribed to this type news subscription, then notifications that are generated from any of the three sources can be passed to the notification sinks 120; The sources are also referred to as event publishers, while the sinks are also referred to as event subscribers), PATHER teaches using SMTP protocol for emails (Col.5, Ln.67; Col.6, Ln.18-24; email/SMTP; the protocol for a mail delivery channel… SMTP header…SmtpMail) but HTTP POST protocol for users’ service notification (Col.6, Ln.4; Col.7, Ln.37-41; Col.2, Ln.28-32; Col.5, Ln.44-49; Service: HTTP post; a delivery channel 310 interacts with a notification source 314 (e.g., HTTP post) such as provided from an event source to a configured or adapted notification sink 320 (e.g., sink associated with URL); an extension class (e.g., HTTP or other message extension type) is provided with the delivery channel that creates and sends a post or other type message to the notification sinks (e.g., URL associated with a message post); a notification event 134 can be modeled as a Post message (or other type) that is ultimately routed to a URL address. The extension component 144 can automatically generate protocol packets that wrap the underlying Post in order to present the message in a suitable form at the URL or other type notification sink 120). PATHER further teaches that the notification comprises an HTTP POST to a URL endpoint corresponding to a client device (Col.6, Ln.4; Col.7, Ln.32-41; Col.2, Ln.28-32; Col.5, Ln.44-49; Col.18, Ln.39-41; Service: HTTP post; a URL merely identifies an endpoint of a communication…a delivery channel 310 interacts with a notification source 314 (e.g., HTTP post) such as provided from an event source to a configured or adapted notification sink 320 (e.g., sink associated with URL); an extension class (e.g., HTTP or other message extension type) is provided with the delivery channel that creates and sends a post or other type message to the notification sinks (e.g., URL associated with a message post); a notification event 134 can be modeled as a Post message (or other type) that is ultimately routed to a URL address. The extension component 144 can automatically generate protocol packets that wrap the underlying Post in order to present the message in a suitable form at the URL or other type notification sink 120; The sources are also referred to as event publishers, while the sinks are also referred to as event subscribers).
Thus, given the teaching of PATHER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of HTTP POST notification to URL endpoint clients of PATHER into a marked up notification of SCHNITMAN-PANCHAPAKESAN-MILLMORE-SHUVAEV, such that a marked up notification comprises an HTTP POST to a URL endpoint client. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of notification protocols (HTTP POST to URL endpoint clients) as taught by PATHER into another known method of marked-up notifications as taught by SCHNITMAN-PANCHAPAKESAN-MILLMORE-SHUVAEV to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claim 21, SCHNITMAN further teaches “wherein the email message is received using an email transfer protocol (¶ [0041], The publisher service may also send responses to email on behalf of a user using SMTP…a user may receive an email from a pharmacy indicating that a prescription may be refilled by the user responding to the email…The publisher service (214) may then use SMTP instead of HTTP request to send a reply email to the pharmacy on behalf of the user). In addition, PATHER further teaches “wherein the email message is received using an email transfer protocol (Col.5, Ln.67; Col.6, Ln.18-24; email/SMTP; the protocol for a mail delivery channel… SMTP header…SmtpMail) that is different than the data transfer protocol” (Col.6, Ln.4; Col.7, Ln.37-41; Col.2, Ln.28-32; Col.5, Ln.44-49; Service: HTTP post; a delivery channel 310 interacts with a notification source 314 (e.g., HTTP post) such as provided from an event source to a configured or adapted notification sink 320 (e.g., sink associated with URL); an extension class (e.g., HTTP or other message extension type) is provided with the delivery channel that creates and sends a post or other type message to the notification sinks (e.g., URL associated with a message post); a notification event 134 can be modeled as a Post message (or other type) that is ultimately routed to a URL address. The extension component 144 can automatically generate protocol packets that wrap the underlying Post in order to present the message in a suitable form at the URL or other type notification sink 120).

Per claim 22, SCHNITMAN teaches “wherein the email transfer protocol comprises simple mail transfer protocol (SMTP)” (¶ [0041], The publisher service may also send responses to email on behalf of a user using SMTP…a user may receive an email from a pharmacy indicating that a prescription may be refilled by the user responding to the email…The publisher service (214) may then use SMTP instead of HTTP request to send a reply email to the pharmacy on behalf of the user). In addition, PATHER also further teaches this (Col.5, Ln.67; Col.6, Ln.18-24; email/SMTP; the protocol for a mail delivery channel… SMTP header…SmtpMail).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANNAH S WANG/Primary Examiner, Art Unit 2454